Citation Nr: 0008645	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  96-32 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
hearing loss of the right ear with chronic otitis media.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The veteran had active service from June 1946 to November 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Waco, Texas, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

The issue of entitlement to a temporary total evaluation due 
to treatment for a service connected disability requiring 
convalescence under the provisions of 38 C.F.R. § 4.30 was 
included in the March 1996 Statement of the Case.  However, a 
review of the record shows that this issue was not addressed 
by the RO in the December 1995 rating decision, and was not 
raised by the veteran in the January 1996 Notice of 
Disagreement with the December 1995 rating decision which 
initiated the current appeal.  The veteran did not voice any 
arguments concerning entitlement to a temporary total 
evaluation in the April 1996 Substantive Appeal he submitted 
subsequent to the March 1996 Statement of the Case.  There 
are no further statements from the veteran contained in the 
claims folder that may be interpreted as either a claim or an 
appeal of this issue.  Therefore, the issue of entitlement to 
a temporary total evaluation due to treatment for a service 
connected disability requiring convalescence under the 
provisions of 38 C.F.R. § 4.30 is not before the Board.  See 
38 C.F.R. § 20.200.

The veteran's representative has noted the veteran's 
complaints of tinnitus at the November 1998 VA examination, 
and has raised the issue of entitlement to service connection 
this disability.  The RO has not addressed the issue of 
entitlement to service connection for tinnitus, and it is 
referred to them for consideration.  


REMAND

The veteran contends that the 10 percent evaluation for his 
service connected hearing loss of the right ear is 
inadequate, and should be increased.  The veteran's 
representative has argued that separate evaluations should be 
assigned for the veteran's hearing loss and for his otitis 
media.  

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992). 

The record shows that entitlement to service connection for 
hearing loss of the right ear was established in an August 
1977 rating decision.  A 10 percent evaluation was assigned 
for this disability.  

The veteran submitted his current claim for entitlement to an 
evaluation in excess of 10 percent for hearing loss in April 
1995.  During the course of his appeal, a March 1999 rating 
decision granted entitlement to service connection for 
chronic otitis media of the right ear.  However, the rating 
decision evaluated the chronic otitis media as part of the 
veteran's hearing loss, effective from April 22, 1996.  A 10 
percent evaluation for hearing loss of the right ear with 
chronic otitis media was continued.  

In Fenderson v. West, 12 Vet.App. 119 (1999), it was held 
that evidence to be considered nected otitis 
media, it is necessary to consider all evidence of record.  

The Board notes that the laws and regulations governing the 
evaluation of diseases of the ear were changed during the 
course of the veteran's appeal, effective June 10, 1999.  See 
38 C.F.R. § 4.87.  When a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  

The new regulations include two rating codes for otitis 
media.  For chronic suppurative otitis media, mastoiditis, or 
cholesteatoma, a 10 percent evaluation is to be assigned 
during suppuration, or with aural polyps.  Hearing 
impairment, and complications such as labyrinthitis, 
tinnitus, facial nerve paralysis, or bone loss of skull are 
to be evaluated separately.  38 C.F.R. § 4.87, Code 6200 
(1999).  Chronic nonsuppurative otitis media with effusion 
(serous otitis media), is to be evaluated according to 
hearing impairment.  38 C.F.R. § 4.87, Code 6201.  

A review of the medical evidence, including VA examinations 
conducted in August 1996, August 1997, October 1998, and 
November 1998, is negative for a diagnosis of otitis media 
that identifies it as either suppurative otitis media, or 
nonsuppurative or serous otitis media.  VA treatment records 
from July 1996 and September 1996 show that the veteran was 
experiencing drainage from his ear.  A July 1998 examination 
shows that the veteran was given a solution to use as a flush 
to prevent the build-up of debris in his ear.  However, while 
the November 1998 VA examination notes a history of 
intermittent drainage, current drainage was not found.  None 
of these records contain a diagnosis of the type of chronic 
otitis media that affects the veteran, and the Board is 
unable to make this diagnosis on the basis of its own medical 
judgment.  Colvin v. Derwinski, 4 Vet. App. 132 (1992).  
Therefore, as the diagnosis of the veteran's chronic otitis 
media will determine whether or not this disability receives 
a separate evaluation, the Board finds that this issue must 
be returned to the RO to obtain an additional medical 
opinion.  

Finally, the Board notes that entitlement to service 
connection for a right eye disability and right side facial 
pain as secondary to the veteran's service connected hearing 
loss of the right ear was denied in a March 1999 rating 
decision.  Statements in the veteran's substantive appeal in 
May 1999 are construed as a notice of disagreement with that 
determination.  However, the veteran has not yet been 
provided a Statement of the Case for this issue.  In 
addition, he has not been notified of the necessity of 
submitting a Substantive Appeal for this issue.  Therefore, 
this issue must be remanded to the RO for the issuance of a 
Statement of the Case.  38 U.S.C.A. § 7105; see Buckley v. 
West, 12 Vet. App. 76 (1998).  As the sole reason for remand 
of this issue is to correct a due process defect, a 
determination regarding its well-groundedness is premature, 
and need not be reached at this juncture.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  This includes affording the veteran adequate medical 
examinations, and obtaining all relevant records.  Therefore, 
in order to assist the veteran in the development of his 
claim, the case is remanded to the RO for the following 
action: 

1.  The RO should provide the claims 
folder to the examiner who conducted the 
November 1998 VA fee basis examination 
of the ear, nose, and throat.  If this 
examiner is unavailable, the claims 
folder should be provided to another 
examiner with similar expertise.  The 
examiner should be asked to study the 
veteran's medical history and indicate 
whether the veteran's service connected 
disability is chronic suppurative otitis 
media, or chronic nonsuppurative 
(serous) otitis media.  The reasons for 
this diagnosis should be expressed.  

2.  After the requested medical opinion 
has been obtained, the RO should 
reconsider the veteran's claim on the 
basis of the opinion, and on the basis 
of the old and new criteria for rating 
auditory disabilities, employing the 
criteria most favorable to the veteran.  
Consideration should also be given to 
assigning staged ratings for otitis 
media, if appropriate.  See Fenderson, 
Supra.  

3.  The RO should issue a Statement of 
the Case for the issue of entitlement to 
service connection for a right eye 
disability and right side facial pain as 
secondary to the veteran's service 
connected hearing loss of the right ear.  
The veteran should be informed of the 
need to submit a timely Substantive 
Appeal in order to complete the appeal 
of this issue.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 6 -


